          Case 1:19-cv-00148-RB-SCY Document 134 Filed 01/19/21 Page 1 of 18




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

LAUREL FLOWERS,
          Plaintiff,

v.                                                                   No. CIV 1:19-00148 RB/SCY


MATHESON TRI-GAS, INC.,
         Defendants.

                             MEMORANDUM OPINION AND ORDER

           Plaintiff Laurel Flowers was previously employed as a site manager for Defendant

Matheson Tri-Gas, Inc. Ms. Flowers alleges that Matheson unlawfully terminated her employment

due to discrimination based on her gender and in retaliation for her lawful reporting under New

Mexico’s Pay Equity Initiative. Matheson moved for summary judgment, and Ms. Flowers

responded with a three-page brief. Because Ms. Flowers failed to specifically controvert

Matheson’s factual assertions or make any arguments regarding her claims, the Court will grant

summary judgment to Matheson and dismiss this case.

     I.    Legal Standards

           A.    Summary Judgment Standard of Review

           Summary judgment is appropriate when the Court, viewing the record in the light most

favorable to the nonmoving party, determines “that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also

Garrison v. Gambro, Inc., 428 F.3d 933, 935 (10th Cir. 2005). A fact is “material” if it could

influence the determination of the suit. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

A dispute over a material fact is “genuine” if a reasonable trier of fact could return a verdict for

either party. Id. The moving party bears the initial responsibility of “show[ing] that there is an



                                                 1
      Case 1:19-cv-00148-RB-SCY Document 134 Filed 01/19/21 Page 2 of 18




absence of evidence to support the nonmoving party’s case.” Bacchus Indus., Inc. v. Arvin Indus.,

Inc., 939 F.2d 887, 891 (10th Cir. 1991) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325

(1986)).

       Once the moving party meets this burden, Rule 56(e) “requires the nonmoving party to go

beyond the pleadings and by [his] own affidavits, or by the depositions, answers to interrogatories,

and admissions on file, designate specific facts showing that there is a genuine issue for trial.”

Celotex, 477 U.S. at 324 (quotation marks omitted). The party opposing a motion for summary

judgment “must set forth specific facts showing that there is a genuine issue for trial as to those

dispositive matters for which it carries the burden of proof.” Applied Genetics Int’l, Inc. v. First

Affiliated Sec., Inc., 912 F.2d 1238, 1241 (10th Cir. 1990) (citing Celotex, 477 U.S. at 324). Rule

56(c) provides that “[a] party asserting that a fact . . . is genuinely disputed must support the

assertion by . . . citing to particular parts of materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations (including

those made for purposes of the motion only), admissions, interrogatory answers, or other materials

. . . .” Fed. R. Civ. P. 56(c)(1)(A). The respondent may not simply “rest on mere allegations or

denials of his pleadings.” Anderson, 477 U.S. at 259; see also Otteson v. United States, 622 F.2d

516, 519 (10th Cir. 1980) (“However, once a properly supported summary judgment motion is

made, the opposing party may not rest on the allegations contained in his complaint, but must

respond with specific facts showing the existence of a genuine factual issue to be tried.”) (quotation

omitted)). Nor can a party “avoid summary judgment by repeating conclusory opinions, allegations

unsupported by specific facts, or speculation.” Colony Nat’l Ins. Co. v. Omer, No. 07-2123-JAR,

2008 WL 2309005, at *1 (D. Kan. June 2, 2008) (citing Fed. R. Civ. P. 56(e); Argo v. Blue Cross

& Blue Shield of Kan., Inc., 452 F.3d 1193, 1199 (10th Cir. 2006)). “In a response to a motion for



                                                  2
      Case 1:19-cv-00148-RB-SCY Document 134 Filed 01/19/21 Page 3 of 18




summary judgment, a party cannot rest on ignorance of facts, on speculation, or on suspicion and

may not escape summary judgment in the mere hope that something will turn up at trial.” Conaway

v. Smith, 853 F.2d 789, 794 (10th Cir. 1988) (citations omitted).

       B.      Relevant Local Rules

       Pursuant to Local Rule 56, the party moving for summary judgment “must set out a concise

statement of all of the material facts as to which the movant contends no genuine issue exists.”

D.N.M. LR-Civ. 56(b). The movant must number the facts “and must refer with particularity to

those portions of the record upon which the movant relies.” Id. In return, the non-moving party

must also provide “a concise statement of the material facts . . . as to which the non-movant

contends a genuine issue does exist. Each fact in dispute must be numbered, must refer with

particularity to those portions of the record upon which the non-movant relies, and must state the

number of the movant’s fact that is disputed.” Id. “All material facts set forth in the

Memorandum will be deemed undisputed unless specifically controverted.” Id. (emphasis

added). “The Response may set forth additional facts other than those which respond to the

Memorandum which the non-movant contends are material to the resolution of the motion.” Id.

       Ms. Flowers fails to follow Local Rule 56 in that she did not specifically controvert any of

Matheson’s facts. (See Doc. 124.) To the extent Ms. Flowers fails to controvert Matheson’s

recitation of the material facts, the Court deems them undisputed. Despite Ms. Flowers’ fatal flaws

in failing to comply with Local rule 56.1(b), the Court will consider the response and address the

merits of her claims.




                                                3
          Case 1:19-cv-00148-RB-SCY Document 134 Filed 01/19/21 Page 4 of 18




    II.    Statement of Facts 1

           Defendant Matheson Tri-Gas, Inc. is a supplier of compressed gases and equipment.

MATHESON,        THE GAS PROFESSIONALS,       http://www.mathesongas.com/matheson-overview (last

visited Jan. 7, 2021). Plaintiff Laurel Flowers is a former employee of Matheson; she worked at

Matheson for 21 years. (Doc. 117-1 at 11–12.) Ms. Flowers held various positions throughout her

time at Matheson, but most recently she was a site manager. (Id. at 13–14.)

           Matheson’s Equal Employment Opportunity Policy states:

           Any employees with questions or concerns about equal employment opportunities
           in the workplace are encouraged to bring these issues to the attention of the Senior
           Vice President of Human Resources. We will not allow any form of retaliation
           against individuals who raise issues of equal employment opportunity in good faith.
           To ensure our workplace is free of artificial barriers, violation of this policy will
           lead to disciplinary action, up to and including discharge.

(Id. at 130.) Other than an email Ms. Flowers sent when she was terminated, she never spoke to

anyone about her concerns regarding equal employment opportunities while she was a Matheson

employee. (Id. at 22–23.)

           Matheson has various policies and practices to which it expects its employees to adhere.

Relevant to this lawsuit, Matheson has a Corporate Purchasing Card Program, which governs how

employees may use a purchasing card to pay for certain work-related services. (See id. at 113–19.)

The policy does not allow the purchases of enumerated materials and services, including travel

and entertainment, personal expenses, office expenses, subscriptions, and dues and membership

fees. (Id. at 113.) The policy also disallows any personal expenses and states that “[a] card used

out of compliance with the guidelines established for this program can result in severe

consequences, up to and including termination of employment.” (Id. at 115.)



1
 Ms. Flowers only submitted a three-page response to Matheson’s Motion for Summary Judgment. This has made the
Court’s job of presenting the facts in a light most favorable to Plaintiff very challenging.

                                                      4
       Case 1:19-cv-00148-RB-SCY Document 134 Filed 01/19/21 Page 5 of 18




         Matheson also has an attendance policy, which requires “employees to maintain prompt,

dependable attendance.” (Id. at 121.) The attendance policy requires “[e]mployees . . . to obtain

approval from their supervisor at least twenty-four hours before an anticipated lateness or early

departure.” (Id.) The policy further states that “[i]ndividual incidents of paid or unauthorized

absences or tardiness will be reviewed over a period of months to determine whether a pattern has

developed indicating an excessive or unacceptable degree of absenteeism or tardiness.” (Id.)

         Next, Matheson has set out general disciplinary guidelines in its handbook, which state that

“Matheson reserves the right to take any disciplinary action Matheson considers appropriate,

including termination, at any time.” (Id. at 123.) The Disciplinary Guidelines include a non-

exhaustive list of examples of conduct that could result in immediate termination, including

dishonesty, refusal or failure to follow directions from management, and violations of Matheson’s

employment policies. (Id.) Lastly, Matheson has a policy governing employment of relatives. The

policy provides:

         To avoid potential conflicts of interests or related issues in the workplace, relatives
         of present Matheson employees may be ineligible for employment with Matheson
         if employment of the relative of the current employee would result in a direct
         supervisory relationship or in job positions in which a conflict of interest could
         arise. ‘Relatives’ are defined to include spouses, children, siblings and parents.

(Id. at 127.)

         In August of 2017, Ms. Flowers emailed Matheson’s human resources department

requesting someone to fill out a Pay Equity Reporting Form, 2 which was required when submitting

contract bids with the State of New Mexico. 3 (Id. at 41–42.) On August 17, 2017, Matheson’s


2
  The Pay Equity Reporting Form requests the following information during the current calendar year: “(1) the number
of employees; (2) the percentage of each gender in the workforce; . . . (3) the number of each gender in each job title,
pay band, or similar job classification system . . . ; [and] (4) the percentage of gender pay gaps, if any, by job title, job
category, or pay band, or similar job classification system . . . .” N.M. Exec. Order 2009-49, at *4 (Dec. 18, 2009),
https://nmdigital.contentdm.oclc.org/digital/collection/p267801coll5/id/3429/.
3
  The New Mexico Pay Equity Initiative, Executive Order 2009-049, was initiated in 2010 to aid “in identifying and
combating pay inequity and job segregation in the State of New Mexico. . . .” Executive order #2009-049, NEW

                                                             5
      Case 1:19-cv-00148-RB-SCY Document 134 Filed 01/19/21 Page 6 of 18




director of human resources, Deborah Tamborrino, informed Ms. Flowers that the company would

not be able to provide the requested information. (Id. at 213.) In response, Ms. Flowers sent an

email reiterating her request and stated:

        We have three [Requests for Proposals] in process for the State of NM. I am being
        told that if we do not provide them with our Pay Equity Form, we will not be
        awarded contracts. One RFP that is ready to award to us, is pending receipt of this
        form. Is there any way we can get this information? This is a huge contract and we
        need to get the award. I have attached the Faq’s sheet about this form, and do not
        see any way we are exempted from providing the information if we want to do
        business with the state of NM.

(Id. at 156.) Although Matheson did not submit the Pay Equity Reporting Form, the State of New

Mexico awarded it the contract. (See id. at 189–91.) On June 7, 2018, Ms. Flowers again requested

assistance with getting a Pay Equity Reporting Form completed to submit with a different bid. (Id.

at 45–46.) Matheson did not submit the Pay Equity Reporting Form but again won the bid. (Id. at

45.) Ms. Flowers specified that she was not requesting this pay equity information for her own

purposes related to her site manager position but only to obtain the contracts. (Id. at 48.)

        Ms. Flowers made additional pertinent requests of human resources. In early 2018,

employees Anthony Crespin (male) and Bridget Alderete (female) asked her for pay increases. (Id.

at 34–35.) On February 26, 2018, Ms. Flowers requested a market study report on the average

salary of employees in the Albuquerque area who held the same positions as Alderete and Crespin.

(Id. at 77.) She stated that Alderete and Crespin had “both worked for Matheson for over a year

and we[re] doing very well and we want to reward them . . . .” (Id.) That same day, Ms. Flowers

was provided the requested report and advised that a “[s]upervisor will need to complete

[Personnel Action Forms] . . . [and she should] not present to employees until approved . . . .” (Id.)



MEXICO PAY EQUITY INITIATIVE, at *1 (Dec. 18, 2009), www.hsd.state.nm.us. It requires companies seeking to do
business with New Mexico state agencies to company with the requirement of Pay Equity Reporting Forms, as noted
above. Id.

                                                      6
       Case 1:19-cv-00148-RB-SCY Document 134 Filed 01/19/21 Page 7 of 18




        On August 23, 2018, Matheson terminated Ms. Flowers for various violations of company

policies and procedures. She was provided the following reasons for her termination in her

termination report: she violated Matheson’s nepotism and hiring policies (id. at 27, 100, 160); she

violated multiple policies and procedures including but not limited to dishonesty and an inability

to follow directives (id. at 51–52, 100–04, 160, 181–82); she violated the company’s credit card

and expense report policies (id. at 30, 68, 101, 107, 138, 146, 160, 172, 175–76); and she violated

the attendance policy (id. at 26, 54, 55, 101–02). (See also id. at 100–03.) Ms. Flowers believes

she “was discriminated against for being a woman in a males[’] workplace” and for “requesting a

pay equality report to provide to the State of New Mexico per contractual agreement.” (Id. at 56.)

Matheson contends that it had legitimate, non-discriminatory reasons for terminating her. (Doc.

117 at 25.)

III.    Analysis

              A. Count One

        Ms. Flowers brought a claim pursuant to the New Mexico Human Rights Act (NMHRA),

N.M. Stat. Ann. §§ 28-1-7–14, alleging employment discrimination and retaliation. In response to

Matheson’s motion, Ms. Flowers failed to submit any evidence or argument in support of her

discrimination and retaliation claim. (See Doc. 124.) Ms. Flowers did, however, attach her

EEOC/HRB charge of discrimination form to her complaint. (See Doc. 117-1 at 210–11.) Because

the Court prefers to reach the merits, the Court will analyze the facts presented in light of Ms.

Flowers’ charge of discrimination form.

                   a) NMHRA-Discrimination

        As “Plaintiff[’s] burden under the NMHRA is identical to [her] burden under Title VII,

[the Court’s] analysis of the federal law applies equally to [her] state-law claim[s].” Orr v. City of



                                                  7
      Case 1:19-cv-00148-RB-SCY Document 134 Filed 01/19/21 Page 8 of 18




Albuquerque, 417 F.3d 1144, 1149 n.5 (10th Cir. 2005) (citing Cates v. Regents of the N.M. Inst.

of Mining & Tech., 954 P.2d 65 (N.M. 1998)). To prevail, the plaintiff “must establish intentional

discrimination through either direct or indirect evidence.” Id. at 1149 (citing EEOC v.

Horizon/CMS Healthcare Corp., 220 F.3d 1184, 1191 (10th Cir. 2000)). If no direct evidence of

discrimination is present, “the McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), burden-

shifting framework is used to indirectly prove intentional discrimination.” Id. Under the

McDonnell Douglas framework, if the plaintiff shows “a prima facie case of discrimination, the

burden shifts to the defendant to demonstrate a legitimate non-discriminatory reason for the

adverse employment action.” Id. (citing Kendrick v. Penske Transp. Servs., Inc., 220 F.3d 1220,

1226 (10th Cir. 2000)). “If the defendant meets this burden, the burden shifts back to the plaintiff

to demonstrate that the defendant’s proffered reason is pretext.” Id. (citing Kendrick, 220 F.3d at

1226).

         Because Ms. Flowers has presented no direct evidence of discrimination, she must establish

a prima facie showing of discrimination by proving that she: (1) was a member of a protected class;

(2) suffered an adverse employment action; (3) was qualified for her position; and (4) was

terminated under circumstances giving rise to an inference of discrimination. See Sorbo v. United

Parcel Serv., 432 F.3d 1169, 1173 (10th Cir. 2005). “The . . . Plaintiff[’s] burden in articulating a

prima facie case is slight.” Orr, 417 F.3d at 1149. “At the prima facie stage of the McDonnell

Douglas analysis, a plaintiff is only required to raise an inference of discrimination, not dispel the

non-discriminatory reasons subsequently proffered by the defendant.” Horizon/CMS Heathcare,

220 F.3d at 1193. “At the prima facie stage, the plaintiff’s burden is ‘not onerous,’ which is

evidenced by the ‘small amount of proof necessary to create [an inference of discrimination].’”

Orr, 417 F.3d at 1149 (quoting EEOC v. Flasher Co. Inc., 986 F.2d 1312, 1318 (10th Cir. 1992))



                                                  8
      Case 1:19-cv-00148-RB-SCY Document 134 Filed 01/19/21 Page 9 of 18




(internal quotation omitted). Knowing that her burden is light, Ms. Flowers must only show “that

the adverse employment action occurred under circumstances which give rise to an inference of

unlawful discrimination.” Kendrick, 220 F.3d at 1227 (quotation omitted).

       The only evidence to make out a prima facie showing of discrimination in this case is Ms.

Flowers’ EEOC/HRB charge of discrimination. (See Doc. 117-1 at 210–11.) Even if the Court

were to find that her EEOC/HRB charge of discrimination satisfies her prima facie burden, it is

not enough to withstand summary judgment because Matheson adequately rebutted the

presumption against it, and Ms. Flowers has offered no evidence to show that its actions were

pretextual.

       If the plaintiff “establishes a prima facie case, a rebuttable presumption arises that the

defendant unlawfully discriminated against the plaintiff.” DePaula v. Easter Seals El Mirador,

859 F.3d 957, 970 (10th Cir. 2017) (citing St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 506–07

(1993)). To rebut this presumption, the defendant “must articulate a legitimate, nondiscriminatory

reason for the adverse employment action suffered by the plaintiff.” DePaula, 859 F.3d at 970

(citing McDonnell Douglas, 411 U.S. at 802). “The defendant’s burden is ‘exceedingly light,’ as

its stated reasons need only be legitimate and non-discriminatory ‘on their face.’” Id. (quoting

Williams v. FedEx Corp. Servs., 849 F.3d 889, 899–900 (10th Cir. 2017); EEOC v. C.R. England,

Inc., 644 F.3d 1028, 1043 (10th Cir. 2011)). The defendant must offer “‘admissible evidence’ of a

‘legally sufficient’ explanation for the employment action that raises a genuine issue of material

fact ‘as to whether [the defendant] discriminated against the plaintiff.’” Id. (quoting Tex. Dep’t of

Cmty. Affairs v. Burdine, 450 U.S. 248, 254–55 (1981); Reeves v. Sanderson Plumbing Prods.,

Inc., 530 U.S. 133, 142 (2000)). The defendant’s burden is one of production, not persuasion, and

involves no credibility assessment. Id. Therefore, the Court should not consider “whether [the]



                                                 9
     Case 1:19-cv-00148-RB-SCY Document 134 Filed 01/19/21 Page 10 of 18




proffered reasons were wise, fair or correct” but, instead, must consider “whether [the employer]

honestly believed those reasons and acted in good faith upon those beliefs.” Rivera v. City & Cty.

of Denver, 365 F.3d 912, 924–25 (10th Cir. 2004) (quotation omitted).

       As noted above, even if Ms. Flowers produced enough evidence to meet her prima facie

burden, Matheson has produced multiple instances of Flowers’s alleged violations of its policies

and procedures including the credit card and expense report policies; the attendance policy; the

nepotism policy; and through alleged dishonesty and an inability to follow directives. Thus,

Matheson has successfully shown that it had legitimate reasons for terminating her. Accordingly,

the Court determines that Matheson has rebutted the presumption against it. Since Matheson has

made a sufficient showing for the Court to believe that it had non-discriminatory reasons for

terminating Ms. Flowers, “the burden shifts back to the plaintiff to demonstrate that the

defendant’s proffered reason is pretext.” Orr, 417 F.3d at 1149 (citation omitted). Ms. Flowers has

presented no evidence to support a finding of pretext. (See Doc. 124.) Therefore, because she has

failed to meet her final burden, Ms. Flowers’s claim of discrimination under the NMHRA is

dismissed.

                   b) NMHRA-Retaliation

       Ms. Flowers also brought a claim pursuant to the NMHRA alleging retaliation. The

NMHRA bars employers from retaliating against “any person who has opposed any unlawful

discriminatory practices.” N.M. Stat. Ann. § 28-1-7. To establish a prima-facie case of retaliation,

the plaintiff must show: “(1) that he [or she] engaged in protected opposition to discrimination,

(2) that a reasonable employee would have found the challenged action materially adverse, and

(3) that a causal connection existed between the protected activity and the materially adverse




                                                10
     Case 1:19-cv-00148-RB-SCY Document 134 Filed 01/19/21 Page 11 of 18




action.” Proctor v. United Parcel Serv., 502 F.3d 1200, 1208 (10th Cir. 2007) (quoting Argo, 452

F.3d at 1202).

       Regarding the first element, “[p]rotected opposition can range from filing formal charges

to voicing informal complaints to superiors.” Fye v. Okla. Corp. Comm’n, 516 F.3d 1217, 1218

(10th Cir. 2008) (quoting Hertz v. Luzenac Am., Inc., 370 F.3d 1014, 1015 (10th Cir. 2004)). The

plaintiff “need only show that when [s]he engaged in protected opposition, [s]he had a reasonable

good-faith belief that the opposed behavior was discriminatory.” Hertz, 370 F.3d at 1016 (citation

omitted). To establish protected opposition, the plaintiff must do more than just carry out the

normal functions of his or her job. See McKenzie v. Renberg’s Inc., 94 F.3d 1478, 1486 (10th Cir.

1996) (noting that “[i]n order to engage in protected activity . . . the employee must step outside

his or her role . . . and either file (or threaten to file) an action adverse to the employer, actively

assist other employees in asserting [] rights, or otherwise engage in activities that reasonably could

be perceived as directed towards the assertion of rights”). Here, Ms. Flowers claims her “efforts

to comply with New Mexico’s Pay Equity Initiative” are legally protected activities. (Doc. 117-1

at 3.) Matheson contends, however, that these “efforts” amounted to only a few emails “sent to

Human Resources and others requesting assistance in completing Pay Equity Reporting

Forms . . . .” (Doc. 117 at 31.) Matheson argues that “[n]othing in Ms. Flowers’ emails stated or

even suggested that she was opposing unequal pay practices or some other unlawful

practice . . . .” (Id.) In sum, Matheson contends that Ms. Flowers only sent these emails “so she

could do her job and submit them with Matheson’s contract bids.” (Id.)

       Besides the fact that Ms. Flowers offers no evidence to refute Matheson’s contentions (see

Doc. 124), the evidence tends to side with Matheson. Ms. Flowers never stated any concern about

pay equity. (Doc. 117-1 at 75–80, 129–30, 132.) She never commented on the gender of the



                                                  11
     Case 1:19-cv-00148-RB-SCY Document 134 Filed 01/19/21 Page 12 of 18




employees she was seeking to help receive a pay increase; nor did she make any reference of

discrimination. (Id.) More importantly, Ms. Flowers’ requests were made for both male and female

employees. (Id.)

        Even if Ms. Flowers did engage in protected activity, 4 the Court finds no causal connection

between the protected activity and the materially adverse action. See Proctor, 502 F.3d at 1208. A

causal connection can be established with “evidence of circumstances that justify an inference of

retaliatory motive, such as protected conduct closely followed by adverse action.” Williams v.

W.D. Sports, N.M., Inc., 497 F.3d 1079, 1091 (10th Cir. 2007). “[U]nless the termination was very

closely connected in time to the protected activity, the plaintiff must rely on additional evidence

beyond temporal proximity to establish causation.” Anderson v. Coors Brewing Co., 181 F.3d

1171, 1179 (10th Cir. 1999). But “protected activity cannot bear a causal relationship to adverse

action if those taking the action were unaware of the existence of the protected action . . . .”

Shinwari v. Raytheon Aircraft Co., 215 F.3d 1337, 2000 WL 731782, at *6 (10th Cir. 2000),

overruled on other grounds by Crumpacker v. Kan. Dep’t of Human Res., 338 F.3d 1163 (10th

Cir. 2003). “As a prerequisite to this showing, the plaintiff must present evidence from which a

reasonable factfinder can conclude that those who decided to take the adverse action against the

plaintiff had knowledge of the protected activity.” Walton v. N.M. State Land Office, 113 F. Supp.

3d 1178, 1192 (D.N.M. 2015) (citing Montes v. Vail Clinic Inc., 497 F.3d 1160, 1176 (10th Cir.

2007) (“To satisfy [the causal connection] element, a plaintiff must show that the individual who

took adverse action against [him or her] knew of the employee’s protected activity.”)). “[A]n

employer’s action against an employee cannot be because of that employee’s protected conduct




4
  Matheson does not contest that “a reasonable employee would have found the challenged action materially
adverse . . . .” Proctor, 502 F.3d at 1208. (See Doc. 117.)

                                                   12
     Case 1:19-cv-00148-RB-SCY Document 134 Filed 01/19/21 Page 13 of 18




unless the employer knows the employee has engaged in protected opposition.” Id. (quoting

Petersen v. Utah Dep’t of Corr., 301 F.3d 1182, 1188 (10th Cir. 2002)).

       Here, causation is not present for two reasons. First, Ms. Flowers cannot show causation

through temporal proximity. Ms. Flowers requested the Pay Equity Reporting Forms be filled out

on August 15, 2017 (Doc. 117-1 at 41–42, 80), and June 7, 2018 (id. at 44, 87–88.) Ms. Flowers

was not terminated until August 23, 2018. (Id. at 146, 161.) This temporal proximity does not give

rise to an inference of causation. See, e.g., Meiners v. Univ. of Kan., 359 F.3d 1222, 1231 (10th

Cir. 2004) (time period between two to three months not sufficient alone to establish causation).

Second, no evidence shows that Matheson knew she was opposing unlawful conduct. Ms. Flowers

made requests as part of her regular duties—the State of New Mexico requested information in

connection with a contract bid and she acted to obtain the bid. (Doc. 117-1 at 18–19, 80.) Nowhere

in the record does Ms. Flowers mention or speak of unlawful discrimination. (See id. at 75–80,

129–30, 132.) Therefore, the Court has no reason to find that Matheson knew of Ms. Flowers’

opposition. See Petersen, 301 F.3d at 1188 (precluding plaintiff’s retaliation claim because there

was an “absence of a reference to unlawful discrimination” and, therefore, employer had no cause

to believe that plaintiff was opposing unlawful conduct). In conclusion, the Court will grant

Matheson’s motion for summary judgment and dismiss Count I of Ms. Flowers’ Complaint.

           B. Count Two

                   a) Common-law Retaliation

       Ms. Flowers’s only remaining claim is one for common-law retaliation. (See Doc. 117-1 at

4.) Ms. Flowers failed to respond to the Matheson’s argument regarding whether N.M. Exec. Order

2009-49 “gives rise to a clear mandate of public policy restricting [the defendant’s] choice not to

voluntarily provide pay equity reporting forms to third-parties.” (Doc. 117 at 36.) Nor did she



                                                13
      Case 1:19-cv-00148-RB-SCY Document 134 Filed 01/19/21 Page 14 of 18




include any evidence or argument regarding common-law retaliation in her response brief. (See

Doc. 124.) Outside of the allegations in the complaint, Ms. Flowers has submitted nothing in

support of her claim. Accordingly, the Court finds that Ms. Flowers has waived this claim. The

Court will grant the motion and dismiss the common-law retaliation claim against Matheson. 5

            C. Ms. Flowers’ Surreply

        Ms. Flowers contends that “Matheson argue[d] for the first time [in its reply] . . . that [her]

claims for unequal pay and retaliation . . . [under the Fair Pay for Women Act, N.M. Stat. Ann. §§

28-23-1–6 (FPWA),] have never been before this Court because they were . . . not within the scope

of the Complaint.” (Doc. 129-1 at 1) (internal quotations omitted).) Because Matheson’s reply

purportedly offers new material and evidence, Ms. Flowers claims that she should be permitted to

file a surreply. (Doc. 129 at 2.) The Court agrees with Ms. Flowers that Matheson did not offer

this material in their Motion for Summary Judgment. The Court also notes, however, that Ms.

Flowers raised the issue of an FPWA claim in her response to Matheson’s Motion. (See Doc. 124

at 2.) Matheson then responded to Ms. Flowers’s argument in its reply. When an issue is raised by

a litigant for the first time in a response, the opposing side can respond to the new issue in their

reply. See Lunnon v. United States, No. CV 16-1152 MV/JFR, 2020 WL 7090526, at *3 (D.N.M.

Dec. 4, 2020) (stating that when the United States addressed an issue in its reply that the plaintiff

raised for the first time in his response, it “[did] not amount to raising a new issue for the first

time”); Davis v. Kutak Rock, LLP, No. 09-CV-02768-REB-MJW, 2013 WL 1222373, at *2 (D.

Colo. Mar. 25, 2013), aff’d sub nom. Davis v. King, 560 F. App’x 756 (10th Cir. 2014) (noting

that material presented to address contentions plaintiff raised in her response is “appropriate”).

Therefore, Ms. Flowers’s motion should be denied for this reason alone. Even if the Court were to


5
 Ms. Flowers, in her response, mentions “her Fair Pay for Women Act claims” (Doc. 124 at 2), but the Court notes
that these alleged claims were not specifically mentioned in her complaint. (See Doc. 117-1 at 2–5.)

                                                      14
      Case 1:19-cv-00148-RB-SCY Document 134 Filed 01/19/21 Page 15 of 18




address the merits of the argument in her surreply, however, the Court would not grant her the

relief she seeks for the reasons outlined below.

        In her response, Ms. Flowers argues that her Complaint asserts claims under the FPWA

(unequal pay and retaliation for opposition to unequal pay) 6 because it sufficiently raises the claim

under New Mexico’s Notice Pleading Standard. (Doc. 129-1 at 1.) Not only does Ms. Flowers’

Complaint not discuss the issue of unequal pay or cite to the FPWA (See Compl.), she is now

before a federal court, which adheres to the Twombly/Iqbal heightened pleading standard, not New

Mexico’s Notice Pleading Standard. See Isengard v. N.M. Pub. Educ. Dep’t, No. Civ. 08-0300,

JB/RLP, 2009 WL 5220371, at *5 (D.N.M. 2009) (“Courts in New Mexico have not adopted the

pleading requirements of the Federal Rules of Civil Procedure that the Supreme Court . . .

enunciated in [Twombly/Iqbal].”). “New Mexico uses notice pleading, which requires that

plaintiffs allege facts sufficient only to put the defendant on fair notice of their claims.” Bellman

v. NXP Semiconductors USA, Inc., 248 F. Supp. 3d 1081, 1134 (D.N.M. 2017) (citations omitted).

“A complaint filed in New Mexico state court is thus subject to a relaxed pleading standard; once

the case is removed to federal court, however, the complaint is subject to the more rigorous

Twombly/Iqbal standard.” Id. (citation omitted).

        Under the Twombly/Iqbal heightened pleading standard, a complaint must provide fair

notice of the claims and allegations against each individual defendant. Under Federal Rule of Civil

Procedure 8(a), a plaintiff must plead his or her claim with sufficient specificity to “give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544 (2007). This notice pleading standard and Twombly’s “requirement of



6
  Ms. Flowers argues that “Matheson is wrong in claiming these [unequal pay and retaliation] claims are not before
the Court . . . [because] the Complaint is sufficient . . . under New Mexico’s Notice Pleading Standard.” (Doc. 129-1
at 1.)

                                                        15
     Case 1:19-cv-00148-RB-SCY Document 134 Filed 01/19/21 Page 16 of 18




plausibility serves not only to weed out claims that do not (in the absence of additional allegations)

have a reasonable prospect of success, but also to inform the defendants of the actual grounds of

the claim against them.” Robbins v. Oklahoma, 519 F.3d 1242, 1248 (10th Cir. 2008). In the

determination of what constitutes “fair notice” to defendants, the Court must consider the nature

of the claim and the elements required to prove the claim. Id. “A simple negligence action based

on an automobile accident may require little more than the allegation that the defendant negligently

struck the plaintiff with his car while crossing a particular highway on a specified date and time.”

Id. (citation omitted). A complex § 1983 case, however, requires more specificity in the factual

pleadings, and “[t]he Twombly standard may have greater bite in such contexts . . . .” Id. at 1249

(citations omitted).

       Here, Ms. Flowers attempts to argue that her “Complaint placed Matheson on notice that

she was bringing discrimination and retaliation claims under the Human Rights Act, and alleged

discriminatory and retaliatory conduct in general terms.” (Doc. 129-1 at 2) (emphasis added).) The

Court will dispose of these arguments, beginning with Ms. Flowers’ contention that she “alleged

discriminatory and retaliatory conduct in general terms.” Ms. Flowers supports this notion by

citing to paragraph 14 of her complaint to support this contention. There, she wrote:

       By the conduct alleged above Defendant discriminated against Plaintiff on the basis
       of her sex, and further subjected Plaintiff to reprisal and discrimination because she
       opposed unlawful discriminatory practices and because she filed one or more
       complaints under the New Mexico Human Rights Act. Defendant’s conduct
       therefore violated NMSA 1978 § 28-1-7(1)(2).

(Doc. 117-1 at 3) (emphasis added).) By stating that Matheson violated the Human Rights Act, the

Court finds that Ms. Flowers did not intend to allege discriminatory and retaliatory conduct in

general terms; she meant to allege specific violations of a statute. Next, Ms. Flowers argues that

her “unequal pay and retaliation claims were within the scope of the [NM]HRA cause of action”

because they were “actionable under both the Human Rights Act and separately under the Fair Pay
                                                 16
     Case 1:19-cv-00148-RB-SCY Document 134 Filed 01/19/21 Page 17 of 18




for Women Act.” (Doc. 129 at 2.) Claims actionable under the FPWA may also be brought under

the NMHRA. See N.M. Stat. Ann. § 28-23-4(A)(2). But the fact that Ms. Flowers could have

asserted a claim under the FPWA does not mean that the Court will automatically read such a

claim into her Complaint. The Court can imagine various statutes under which Ms. Flowers could

have brought the alleged wrongdoings of Matheson. But in order to have a claim, one must outline

what statutes the defendant has allegedly violated. It is not the Court’s job to tell the plaintiff what

statutes can be used; it is the plaintiff’s job to craft a complaint in such a way as to give the

defendant clear, fair notice of what they are defending.

        Ms. Flowers also argues that “[her]Complaint should be deemed amended to include [the

FPWA claims] because Matheson impliedly consented by asking this Court to dismiss claims . . .”

(Doc. 129-1 at 5.) The Court will not address this argument because “[a] party cannot supplement

or amend a complaint in a brief.” Jackson v. Kelly, No. CV 08-1131 JP/ACT, 2010 WL 11622809,

at *2 (D.N.M. June 14, 2010). See, e.g., Issa v. Comp USA, 354 F.3d 1174, 1179 (10th Cir. 2003)

(“plaintiff may not rely on the allegations in his reply brief to supplement his complaint . . . .”);

Runnemede Owners, Inc. v. Crest Mortg. Corp., 861 F.2d 1053, 1057 (7th Cir. 1988) (“assertions

contained only in the briefs may not be used to expand the allegations of the complaint”); Coleman

v. Keebler Co., 997 F.Supp. 1094, 1101 (N.D. Ind. 1998) (“it is well-settled that the Plaintiff cannot

amend her complaint with a later filed brief in opposition to a summary judgment motion”). In

sum, the Court will deny the motion to file a surreply. It also finds that Ms. Flowers did not

sufficiently assert a claim under the FPWA in her Complaint.

        THEREFORE,




                                                  17
    Case 1:19-cv-00148-RB-SCY Document 134 Filed 01/19/21 Page 18 of 18




      IT IS ORDERED that Matheson’s Motion for Summary Judgment as to all of Ms.

Flowers’ claims (Discrimination, Retaliation, and common-law retaliation) (Doc. 117) is

GRANTED, and they are DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that the Plaintiff’s Motion to File Surreply is DENIED.



                                               ___________________________________
                                               ROBERT C. BRACK
                                               UNITED STATES DISTRICT JUDGE




                                          18
